PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_ANX_01_NA_NA_FR.txt. 154 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRESILIENS

ANNEXE A L’ARRET N° 15

DOCUMENTS SOUMIS A LA COUR PAR LES PARTIES
AU COURS DE LA PROCEDURE

I. — PIÈCES TRANSMISES PAR L’AGENT DU GOUVERNEMENT FRANÇAIS :
A. — Annexes au Mémoire:

Compromis d’arbitrage (27 août 1927).

Note de l’ambassade de France au ministre fédéral brésilien des Affaires étran-
gères (17 septembre 1924).

Décret n° 6368 du 14 février 1907, modifiant le régime spécial de l’exé-
cution des travaux d’amélioration des ports, établi par décret n° 4859 du
8 juin 1903.

Loi n° 1837 du 31 décembre 1907.

» » I841 » » » »

Décret n° 7003 du 2 juillet 1908.

Extrait du contrat passé le 4 août 1908 entre le Gouvernement du Brésil
et MM. Bartissol et Demetrio Nunes Ribeiro pour l'exécution des travaux
d’amélioration du port de Recife (Pernambuco).

Décret n° 7207, du 3 décembre 1908, autorisant une émission de titres
destinés au paiement des travaux d’amélioration du port de Recife.

Prospectus de l’emprunt 1900.

Extrait du contrat passé le 25 octobre 1909 entre le Gouvernement fédéral
des États-Unis du Brésil et la Compagnie des Chemins de fer de Goyaz.

Extrait du contrat intervenu entre le Crédit mobilier français et la Com-
pagnie des Chemins de fer de Goyaz le to février 1910.

Décret n° 7877 du 28 février 1910.
» » 7878 » » » »
Prospectus de l’emprunt 1910.
Titre de l'emprunt 1910.
Extrait du décret n° 8648 du 31 mars 1911.
Décret n° 8794 du 21 juin Igrt.
Prospectus de l'emprunt 1911.
Titre de l'emprunt roft.
Extrait de la loi du 17 germinal an XI (28 mars 1803).
Extrait de la loi du 5 août 1914.
Loi du 12 février 1916:
Extrait d’un arrêt de la Cour de cassation. 17 mai 1927.
Extrait d'un arrêt de la Cour d'appel de Paris. 16 avril 1926.
Extrait d'un arrêt de la Cour de Nîmes. 9 janvier 1928.
Extrait d’un arrêt de la Cour de cassation. 23 janvier 1924.

B. — Annexes au Conire-Mémoire :

Extrait de la loi monétaire du 25 juin 1928.
Arrêt de la Cour d'appel de Paris (15 février 1924).
155 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS
C. — Documents déposés au cours des plaidoiries :
Prospectus de Vemprunt 1900.

II. — PIÈCES TRANSMISES PAR LES AGENTS DES GOUVERNEMENIS BRÉSILIEN
ET FRANÇAIS :

Exemplaires originaux des titres des emprunts 1909, 1910 et Ig11.
